t c memo united_states tax_court daniel e duncan petitioner v commissioner of internal revenue respondent docket no 13979-o0o2l filed date daniel e duncan pro_se rollin g thorley for respondent memorandum opinion chiechi judge this case is before the court on respon- dent’s motion for summary_judgment and to impose a penalty under sec_6673' respondent’s motion we shall grant respondent’s ‘a11 section references are to the internal_revenue_code in effect at all relevant times all rule references are to the tax_court rules_of_practice and procedure motion background the record establishes and or the parties do not dispute the following petitioner resided in las vegas nevada at the time he filed the petition in this case on or about date petitioner filed a federal_income_tax tax_return for his taxable_year return in his return petitioner reported total income of dollar_figure total_tax of dollar_figure and claimed a refund of dollar_figure of tax withheld peti- tioner attached to his return five forms w-2 wage and tax statement form_w-2 reporting wages tips and other compensa-- tion totaling dollar_figure petitioner also attached a document to his return petitioner’s attachment to his return that contained statements contentions and arguments that the court finds to be frivolous and or groundless ’ on or about date petitioner filed a tax_return for his taxable_year return in his return petitioner reported total income of dollar_figure total_tax of dollar_figure and claimed a refund of dollar_figure of tax withheld petitioner attached to his return three forms w-2 reporting wages petitioner’s attachment to his return is very similar to the documents that certain other taxpayers with cases in the court attached to their tax returns see eg copeland v commissioner tcmemo_2003_46 smith v commissioner tcmemo_2003_45 - - tips and other compensation totaling dollar_figure petitioner also attached a document to that return petitioner’s attachment to his return that contained statements contentions and arguments that the court finds to be frivolous and or ground- less on date and date respectively respondent issued to petitioner notices of deficiency with respect to his taxable years and which he received in the notice_of_deficiency notice relating to petitioner’s taxable_year respondent determined a deficiency in an addition under sec_6651 to and an accuracy-related_penalty under sec_6662 on petitioner’s tax for that year in the respective amounts of dollar_figure dollar_figure and dollar_figure in the notice relating to petitioner’s taxable_year respondent determined a deficiency in and an accuracy-related_penalty under sec_6662 on petitioner’s tax for that year in the respective amounts of dollar_figure and dollar_figure petitioner did not file a petition in the court with respect to the notice relating to his taxable_year instead on date in response to the notice with respect to peti- tioner’s taxable_year petitioner sent a letter peti- -petitioner’s attachment to his return is very similar to the documents that certain other taxpayers with cases in the court attached to their tax returns see eg copeland v commissioner supra smith v commissioner supra q4e- tioner’s date letter to the internal_revenue_service that contained statements contentions arguments and requests that the court finds to be frivolous and or groundless petitioner did not file a petition in the court with respect to the notice relating to his taxable_year on date respondent assessed petitioner’s tax as well as an addition_to_tax a penalty and interest as provided by law for his taxable_year on date respon- dent assessed petitioner’s tax as well as a penalty and interest as provided by law for his taxable_year we shall refer to those assessed amounts as well as interest as provided by law accrued after date and date respectively as petitioner’s unpaid liabilities for his taxable years and on date and date respectively respondent issued to petitioner notices of balance due with respect to petitioner’s unpaid liabilities for his taxable years and on date respondent issued a second notice of balance due with respect to petitioner’s unpaid liabil- ity for his taxable_year on date respondent issued to petitioner a notice petitioner’s date letter is very similar to the letters that certain other taxpayers with cases in the court sent to the internal_revenue_service in response to the notices issued to them see eg copeland v commissioner supra smith v commissioner supra - - of federal_tax_lien filing and your right to a hearing notice of tax_lien with respect to his taxable years and on or about date in response to the notice of tax_lien petitioner filed form request for a collection_due_process_hearing form regarding notice of tax_lien and requested a hearing with respondent’s appeals_office appeals_office petitioner attached inter alia several documents to form regarding his notice of tax_lien petitioner’s attachments to form regarding notice of tax_lien that contained state- ments contentions arguments and requests that the court finds to be frivolous and or groundless on date respondent issued to petitioner a final notice_of_intent_to_levy and notice of your right to a hearing notice_of_intent_to_levy with respect to his taxable years and on date in response to the notice_of_intent_to_levy petitioner filed form reguest for a collection_due_process_hearing form regarding notice_of_intent_to_levy and reguested a hearing with the appeals_office peti- tioner attached inter alia several documents to form -petitioner’s attachments to form regarding notice of tax_lien contained statements contentions arguments and requests that are similar to the statements contentions argu- ments and requests contained in the attachments to forms filed with the internal_revenue_service by certain other taxpay- ers with cases in the court see eg copeland v commis-- sioner tcmemo_2003_46 smith v commissioner tcmemo_2003_45 -- - regarding notice_of_intent_to_levy petitioner’s attachments to form regarding notice_of_levy that contained statements contentions arguments and requests that the court finds to be frivolous and or groundless on date a settlement officer with the appeals_office settlement officer sent petitioner a letter settlement officer’s date letter that letter stated in perti- nent part i have scheduled the collection_due_process_hearing you requested on this case for the time and date shown above date appeals’ jurisdiction to hear your case is specified in the internal_revenue_code sic sec_6320 and sec_6330 and the related federal regulations appeals will consider the appropriateness of the proposed collection action spousal defenses and collection alternatives if you received a statutory_notice_of_deficiency you may not raise as an issue the amount or existence of the underlying assessment i am also enclosing forms certificate_of_official_record and forms certificate of assessment for the form sec_1040ez for the and tax years x these documents meet the verification require- ments under sec_6330 your request for addi- tional information should be made under the freedom_of_information_act through the disclosure_officer located at the internal_revenue_service ek earll phoenix arizona ‘petitioner’s attachments to form regarding notice_of_intent_to_levy are similar to the types of attachments to forms filed with the internal_revenue_service by certain other taxpayers with cases in the court see eg copeland v commissioner supra smith v commissioner supra - jj - i have reviewed the correspondence you attached to your requests for the collection_due_process hearings and would like to point out that the courts have previously ruled against your arguments and in some instances have imposed sanctions i have verified the validity of the assessments through the review of the complete computer transcripts the tax_return files and related workpapers i have no further legal_obligation to consider any challenge to the validity of the assess-- ment in the absence of independent proof that the assessment was defective in some manner i am hopeful that you wish to discuss legitimate issues and alterna- tives for resolving your case at the upcoming hearing i will have the original tax_return for and available for your review at the hearing on date the settlement officer sent petitioner another letter that letter stated in pertinent part i am writing to you regarding the upcoming collection_due_process_hearing set for date pincite a m at the las vegas appeals_office there has been a recent change in the audio recording or stenographic recording of hearings before appeals this practice will no longer be permitted your corre- spondence with the request for the collection_due_process_hearing does not state if you wish to record however i wanted to make you aware of this change in the event you had planned to record the hearing or hire someone to stenographically record the hearing the recording of hearings has always been discretionary for appeals under sec_7521 you may still have a witness present at the hearing however this witness may not represent you or negotiate for you shortly before date in response to the settlement officer’s date letter petitioner sent the settlement officer a letter petitioner’s date letter indicating that petitioner intended to attend the appeals_office hearing scheduled for date that letter also contained state- --- - ments contentions arguments and requests that the court finds to be frivolous and or groundless ’ on date the settlement officer held an appeals_office hearing with petitioner with respect to the notice of tax_lien and notice_of_intent_to_levy prior to the appeals_office hearing the settlement officer gave petitioner form_4340 certificate of assessments payments and other specified matters form with respect to each of petitioner’s taxable years and on date the appeals_office issued to petitioner a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination an attach- ment to the notice_of_determination stated in pertinent part verification of legal and procedural requirements the secretary has provided sufficient verification that the requirements of any applicable law or administra-- tive procedure have been met certified account transcripts forms were re- guested and reviewed along with the administrative return files for and the collection_due_process_hearing was held on may ’petitioner’s date letter contained statements contentions arguments and requests that are similar to the types of statements contentions arguments and requests con- tained in the attachments to forms filed with the internal_revenue_service by certain other taxpayers with cases in the court see eg copeland v commissioner tcmemo_2003_46 smith v commissioner tcmemo_2003_45 this hearing was not audio or stenographi- cally recorded the taxpayer was advised prior to the hearing by letter that no audio recording or steno- graphic recording would be allowed per a directive issued by the acting chief_of_appeals dated issues raised by the taxpayer at the hearing appeals attempted to review with the taxpayer the certified transcripts forms the return packages the statutory notices of deficiency and the basis of assessments based on the wages re- ported the taxpayer only raised non-filer arguments and stated that he had only attached the forms w-2 to claim a refund of the withholding the taxpayer stated that he did not believe that wages are income the taxpayer was advised that he had received the statutory notices of deficiency for the and years for the assessment of the individual income_tax liabilities and was precluded from raising this issue at the col- lection due process hearing when the taxpayer was asked if he wished to discuss collection alternatives he stated that he was inter- ested in knowing if appeals could point out the site sic where the internal_revenue_code stated that he was liable for taxes due to the fact that the tax- payer only continued to raise non-filer arguments and in addition was not in filing compliance collection alternatives were not discussed the taxpayer does not believe that wages are income and does not believe that the tax laws apply to him the hearing was concluded appeals did provide to the taxpayer recent court case decisions on t pierson and r davis wherein the same type of arguments were raised and the taxpayer was advised that in some instances sanctions were being imposed for raising these arguments the taxpayer raised no other non-frivolous issues -- - balancing the need for efficient collection with tax- payer concerns the requirements of all applicable laws and administra- tive procedures have been met the courts have previ- ously addressed the taxpayers’ sic arguments and appeals does not have the authority for reconsideration of the matters the assessments for income_tax for and are valid and the service followed proper procedures in making these assessments the taxpayer received his statutory notices of deficiency and is precluded from raising this issue under the collection_due_process criteria the taxpayer received his required notice_and_demand and the notice_of_intent_to_levy is appropriate given the taxpayer’s history of non-compliance i believe that collection action in the form of levy should be allowed to proceed in addition the filing of the nftl was also appropri- ate and the proper procedures were followed in filing the lien the lien will not be withdrawn or released due to the taxpayer’s non-compliance with the filing returns no collection alternatives could be discussed lacking the taxpayer’s cooperation the proposed col- lection action balances the need for efficient collec-- tion of taxes with the taxpayer’s legitimate concern that any collection action be no more intrusive than necessary discussion the court may grant summary_judgment where there is no genuine issue of material fact and a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir we conclude that there are no genuine issues of material fact regarding the questions raised in respondent’s motion where as is the case here the validity of the underlying tax_liability is not properly placed at issue the court will review the determination of the commissioner of internal revenue for abuse_of_discretion 114_tc_604 114_tc_176 as was true of petitioner’s attachment to his return petitioner’s attachment to his return petitioner’s date letter petitioner’s attachments to form regarding notice of tax_lien petitioner’s attachments to form regarding notice_of_levy and petitioner’s date letter petitioner’s response to respondent’s motion petitioner’s response contains contentions arguments and requests that the court finds to be frivolous and or groundless based upon our examination of the entire record before us we find that respondent did not abuse respondent’s discretion in determining to proceed with the collection actions as determined in the notice_of_determination with respect to petitioner’s taxable years and in respondent’s motion respondent requests that the court require petitioner to pay a penalty to the united_states pursuant ‘the contentions arguments and requests set forth in petitioner’s response are very similar to the contentions arguments and requests set forth in responses by certain other taxpayers with cases in the court to motions for summary_judgment and to impose a penalty under sec_6673 filed by the commissioner of internal revenue in such other cases see eg fink v commissioner tcmemo_2003_61 -- to sec_6673 sec_6673 authorizes the court to require a taxpayer to pay to the united_states a penalty in an amount not to exceed dollar_figure whenever it appears to the court inter alia that a proceeding before it was instituted or main- tained primarily for delay sec_6673 a or that the taxpayer’s position in such a proceeding is frivolous or ground- less sec_6673 b in 115_tc_576 we issued an uneguivocal warning to taxpayers concerning the imposi- tion of a penalty under sec_6673 on those taxpayers who abuse the protections afforded by sec_6320 and sec_6330 by instituting or maintaining actions under those sections primarily for delay or by taking frivolous or groundless positions in such actions in the instant case petitioner advances we believe primar- ily for delay frivolous and or groundless contentions argu- ments and requests thereby causing the court to waste its limited resources we shall impose a penalty on petitioner pursuant to sec_6673 in the amount of dollar_figure we have considered all of petitioner’s contentions argu- ments and requests that are not discussed herein and we find the record in this case reflects that the settlement offi- cer gave petitioner inter alia a copy of the court’s opinion in 115_tc_576 them to be without merit and or irrelevant ’ on the record before us we shall grant respondent’s motion to reflect the foregoing an order granting respondent’s motion and decision will be entered for respondent we note that in petitioner’s response petitioner contends that the law 26usc sic clearly provides that petitioner had a right to tape the cdp hearing at issue and that he is entitled to a summary_judgment just on the ground that he was denied the right to make a tape recording a stenographic recording we shall not address petitioner’s contention that is because assuming arguendo that sec_7521 were applica- ble in the case of an appeals_office hearing under sec_6320 and or sec_6330 the record does not establish that petitioner complied with the requirement of sec_7521 a that he present respondent with his request to make an audio recording of his appeals_office hearing in advance of that hearing
